DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    CITY OF WEST PALM BEACH,
                             Appellant,

                                    v.

SOUTH FLORIDA WATER MANAGEMENT DISTRICT and NORTHERN
       PALM BEACH COUNTY IMPROVEMENT DISTRICT,
                      Appellees.

                              No. 4D16-3953

                         [November 16, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Administrative Hearing, SFWMD #2016-057DAO-ERP.

   Kimberly L. Rothenburg, City Attorney, and Douglas N. Yeargin, Chief
Assistant City Attorney, West Palm Beach, and Claudia M. McKenna, Lake
Worth, for appellant.

  Susan Roeder Martin, West Palm Beach, and Brian B. Joslyn of Ciklin
Lubitz & O'Connell, West Palm Beach, for appellees.

PER CURIAM.

   Affirmed.

GROSS, MAY and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.